UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER O’NEAL PATTERSON,

                Defendant - Appellant.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          Thomas D. Schroeder,
District Judge. (1:09-cr-00054-TDS-1)


Submitted:   August 17, 2011                 Decided:   August 19, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      O’Neal    Patterson         appeals   his      744-month

sentence and convictions, following his guilty plea, of (1) one

count of interference with commerce by robbery, in violation of

18 U.S.C. §§ 2, 1951(a) (2006); (2) one count of carry and use

of a firearm during and in relation to a crime of violence, in

violation   of    18   U.S.C.    §§   2,       924(c)(1)(A)(iii),      (c)(1)(C)(i)

(2006); (3) one count of armed bank robbery, in violation of 18

U.S.C. §§ 2, 2113(a) (2006); and (4) one count of carry and use

of a firearm during and in relation to a crime of violence

causing     death,      in       violation         of     18   U.S.C.        §§   2,

924(c)(1)(a)(iii),         (c)(1)(C)(i),          924(j)(1).           On     appeal,

Patterson’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds   for    appeal,        but    questioning    whether    the

district court imposed an unreasonable sentence.                      Patterson was

informed of his right to file a pro se supplemental brief but

has not done so.        The Government has filed a motion to dismiss

the appeal on the basis of the appellate waiver provision in

Patterson’s plea agreement.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                  United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                        We review the

validity of an appellate waiver de novo, and we will uphold a

                                           2
waiver of appellate rights if the waiver is valid and the issue

being   appealed      is    covered      by      the     waiver.        United   States    v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                          An appellate waiver

is valid if the defendant’s agreement to the waiver was knowing

and intelligent.           Id. at 169.           To determine whether a waiver is

knowing   and    intelligent,            we      examine       “the     totality    of    the

circumstances,     including          the     experience          and    conduct    of    the

accused, as well as the accused’s educational background and

familiarity     with       the   terms      of     the    plea     agreement.”        United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks and citation omitted).                         Generally, if a district

court   fully    questions        a     defendant         regarding       the    waiver    of

appellate rights during the Fed. R. Crim. P. 11 colloquy, and

the   record    indicates        that    the       defendant       understood      the    full

significance     of        the   waiver       and        was    not     denied     effective

assistance of counsel, the waiver is valid.                             United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

           A review of the Rule 11 hearing transcript confirms

that Patterson knowingly and intelligently waived his right to

appeal.   In his plea agreement, Patterson explicitly waived the

right to challenge his sentence on appeal, reserving only the

right to appeal based upon grounds of ineffective assistance of

counsel, prosecutorial misconduct, a sentence in excess of the

statutory maximum, and a sentence based on an unconstitutional

                                               3
factor.      Patterson confirmed at his Rule 11 hearing that he read

and understood the plea agreement.                  The district court conducted

the colloquy required under Rule 11, ensuring that Patterson

understood      the      charges      and      potential     penalties,          and   that

Patterson     was     competent        to   enter    the     plea.         We    therefore

conclude that Patterson knowingly and intelligently waived the

right   to    appeal     his       sentence.       Because    Patterson         explicitly

challenges only his sentence on appeal, and we further conclude

that Patterson’s appeal falls squarely within the scope of the

waiver provision of Patterson’s plea agreement, we grant the

motion to dismiss as to Patterson’s sentence.

             The      waiver        provision,      however,         did        not    waive

Patterson’s right to appeal his convictions.                          Defense counsel

does not assert any errors related to Patterson’s guilty plea or

convictions,       but      the    waiver   provision      does   not      preclude      our

review of his convictions pursuant to Anders.                              In accordance

with Anders, we have thoroughly examined the entire record for

any potentially meritorious issues not covered by the waiver and

have found none.            Accordingly, we deny the Government’s motion

to dismiss as to Patterson’s convictions, and we affirm those

convictions.

             In sum, the Government’s motion to dismiss is granted

in part and denied in part, Patterson’s appeal of his sentence

is   dismissed,       and    his    convictions     are    affirmed.            This   court

                                               4
requires that counsel inform Patterson, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Patterson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Patterson.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                        5